Appeal from a judgment of the Supreme Court, Erie County (Mario J. Rossetti, A.J.), rendered September 17, 2004. The judgment convicted defendant, after a nonjury trial, of manslaughter in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a nonjury trial of manslaughter in the first degree (Penal Law § 125.20 [4]). We reject defendant’s contention that the evidence is not legally sufficient to support the conviction (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). “It is well settled that, even in circumstantial evidence cases, the standard for appellate review of legal sufficiency issues is ‘whether any valid line of reasoning and permissible inferences could lead a rational person to the conclusion reached by the fact finder on the basis of the evidence at trial, viewed in the light most favorable to the People’ ” (People v Hines, 97 NY2d 56, 62 [2001], rearg denied 97 NY2d 678 [2001], quoting People v Williams, 84 NY2d 925, 926 [1994]). Here, the People met their burden of proving defendant’s guilt in this circumstantial evidence case. The People presented evidence establishing that the victim, the 14-month-old son of defendant’s girlfriend, was subjected to severe and massive injuries that included internal hemorrhaging, a complete transection of the pancreas, brain swelling and a multitude of bruises and hematomas. The People further presented evidence establishing that the victim bled to death internally as a result of blunt force trauma and that the injuries occurred while defendant was alone with the child. We thus conclude that the People met their burden of establishing *1095that defendant recklessly engaged in conduct that created a grave risk of death to the victim and caused the victim’s death (see Penal Law § 10.00 [10]; § 15.05 [3]; § 125.20 [4]). Finally, the sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Hurlbutt, Gorski, Smith and Pine, JJ.